Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, submitted on 11/02/2021, have been fully considered but are moot in view of new ground(s).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
        
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations “means for receiving”, “means for identifying”, “means for determining”, “means for forwarding,” and “means for performing”, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use the term “means for” coupled with functional language “receiving,” “identifying”, “determining”, “forwarding,” and “performing” without reciting sufficient structure to “means for”  is not preceded by a structural modifier.  
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 20-22 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows sufficient and adequate structure for performing the above functions, e.g., pars. [0097-0101] and Fig. 14. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the one or more processors" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5-7, 10-11, 14-16, and 19-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meng et al. (US 20200184092).
 
Regarding claim 1, Meng discloses a system (Fig. 1), comprising:
a first network device (router 18a-18e; [0020]) configured to:
receive network traffic including an indication of a destination (transmission package includes conventional destination information allowing the network routers to successively move the package along until it reaches destination device 16; [0040]);
(user device 12 generates electronic data along with geodeclaration metadata having boundary information representing one or more geographic areas. In FIG. 1, the geodeclaration metadata might define a geographic area as indicated by a boundary 19a to designate one or more geographic areas in which the data is to be allowed to be transmitted or stored. Novel logic embedded in the routers finds a transmission path in which all of the routers used are within boundary 19a; [0021-0022].
network router 18 checks incoming data to see if there is any associated geodeclaration metadata; [0043]);
determine a particular geographical region, based on the geographical restriction, in which the traffic is permitted to be propagated (logic embedded in the routers finds a transmission path in which all of the routers used are within boundary 19a. Boundary 19a may be inclusive, i.e., it defines an area where the data is allowed to reside; [0022-0023]);
determine that a first geographical location of the first network device is within the particular geographical region associated with the geographical restriction (The current location of network router 18 may be obtained from GPS device 72, or may be programmed into network router 18 (e.g., in flash memory 66), or may be hardwired in network router 18. If the current location is within the permissible boundaries (or outside of prohibited boundaries) indicated by the geodeclaration, then the data is passed to the routing program for transmission; [0043]);
(If the current node is in a permissible location the router checks to see if the next network node is within permissible geographic limits 114. Once the validity of the next node in the transmission path is confirmed, the data is transmitted; [0047]); and
the second network device, wherein the second network device is configured to:
receive the network traffic from the first network device (routers find a transmission path in which all of the routers used are within boundary 19a: router 18a, router 18b, router 18e, router 18g, and finally router 18e; [0022]);
determine that a second geographical location of the second network device is outside of the particular geographical region associated with the geographical restriction; and perform one or more actions based on determining that the second geographical location of the second network device is outside of the particular geographical region associated with the geographic restriction, wherein the one or more actions include at least one of: dropping the network traffic in lieu of forwarding the network traffic toward the destination, outputting an alert to a source of the network traffic, or outputting an alert to the destination of the network traffic (The geodeclaration functionality is so repeated at each router along the transmission path; [0043].
the router checks whether the router itself is within a permissible location 112. If not, an error message is returned; [0047]).

Regarding claim 2, Meng discloses wherein the network traffic is first network traffic (user device 12 generates electronic data along with geodeclaration metadata having boundary information representing one or more geographic areas; [0021-0022]), 
wherein the one or more processors are further configured to:
receive second network traffic; identify that the second network traffic does not include the geographic restriction information; and forward the second network traffic to a destination associated with the second network traffic based on identifying that the second network traffic does not include the geographic restriction information (The router first checks to see if any geodeclaration is present with the data 104. If not, the process skips the geodeclaration steps and proceeds to transmit the data 106, and ends; [0047]).

Regarding claim 5, Meng discloses wherein the geographic restriction information includes at least one of: an indication of the geographic restriction, an indication of the particular geographical region associated with the geographic restriction, an indication of a geographical location associated with an originating device from which the network traffic was sent, or an index to a data store where at least one of the indication of the geographic restriction, the indication of the  particular geographical region associated with the geographic restriction, or the indication of the geographical location associated with the originating device may be retrieved (user device 12 generates electronic data along with geodeclaration metadata having boundary information representing one or more geographic areas. In FIG. 1, the geodeclaration metadata might define a geographic area as indicated by a boundary 19a to designate one or more geographic areas in which the data is to be allowed to be transmitted or stored. Novel logic embedded in the routers finds a transmission path in which all of the routers used are within boundary 19a; [0021-0022]).

Regarding claim 6, Meng discloses wherein the particular geographical region associated with the geographic restriction is indicated as at least one of:
a maximum allowed distance between the geographical location associated with the originating device and a geographical location of a network device on the network path to the destination, or a set of geographical coordinates defining the particular geographical region (geographical boundary may be jurisdictional in nature but is not so confined, and it may instead refer to other practical considerations regarding the transmission of the data. In the illustrative implementation the geographic information is presented in accordance with the World Geodetic System (WGS-84), a standard definition for a global reference system for geospatial information, and the reference system for the global positioning system (GPS). However, present the invention can be practiced using other formats for geographical information, including a local coordinate system rather than global. The present invention is further not limited to a particular type of coordinate system, e.g., Cartesian, as it could for example be practiced using polar coordinates; [0021]).

Regarding claim 7, Meng discloses wherein the geographic restriction information further indicates a policy, the policy indicating the one or more actions to perform based on the determination that the geographical location, associated with the second network device, is outside of the particular geographical region associated with the geographic restriction (geodeclaration has boundary information that defines one or more geographic areas which represent either permissible locations for the data or prohibited locations. Each node along the network, as well as the final destination, can examine the geodeclaration and make a determination as to whether it is proper to receive, transmit and/or store the associated data ; [0017].
geographic boundary according to the present invention might be exclusive, i.e., defining an area where the data is prohibited. Since router 18c is in the prohibited area defined by boundary 19b, the alternative transmission path (18a, 18b, 18e, 18g, 18e) would again be used; [0023].
network router 18 checks incoming data to see if there is any associated geodeclaration metadata. If a geodeclaration is found, handling of the data is turned over to the geo agent before any data transmission. Once the geodeclaration is verified, the geo agent determines whether network router 18 is allowed to process the data according to the rules present in the geodeclaration. This determination includes deciphering the geographic boundaries according to the particular format of the geodeclaration, and comparing the boundaries to a known location of network router 18. If the current location is within the permissible boundaries (or outside of prohibited boundaries) indicated by the geodeclaration, then the data is passed to the routing program for transmission. In some embodiments, the routing tables include geographic location information for respective routers, and network router 18 can perform an additional check to ensure that the next router in the path has a location which is also acceptable per the geodeclaration; [0043]).

Regarding claim 10, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 11, the claim is interpreted and rejected for the reasons cited in claim 2.
Regarding claim 14, the claim is interpreted and rejected for the reasons cited in claim 5.
Regarding claim 15, the claim is interpreted and rejected for the reasons cited in claim 6.
Regarding claim 16, the claim is interpreted and rejected for the reasons cited in claim 7.
Regarding claim 19, the claim is interpreted and rejected for the reasons cited in claim 10.
Regarding claim 20, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 21, the claim is interpreted and rejected for the reasons cited in claim 2.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 3-4, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Meng in view of Liu et al. (US 20200084303).

Regarding claim 3, Meng does not expressly disclose wherein the geographic restriction information is located in a header of an Internet Protocol ("IP") message of the network traffic.
In an analogous art, Liu discloses wherein the geographic restriction information is located in a header of an Internet Protocol ("IP") message of the network traffic (a computing device may populate the indication of the determined one or more location attributes as geolocation information in the GLO option of a destination options header of an IP packet, such as an IPv6 packet, etc; [0024]).


Regarding claim 4, the combination of Meng and Liu, particularly Liu discloses wherein the geographic restriction information is located in an options field of the header of the IP message (a computing device may populate the indication of the determined one or more location attributes as geolocation information in the GLO option of a destination options header of an IP packet, such as an IPv6 packet, etc; [0024]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features of Liu into the System of Meng in order to resolve the ambiguity in the geolocation of computing devices by accurately indicating geolocation information for the computing devices in IP packets (Liu; [0032]).

Regarding claim 12, the claim is interpreted and rejected for the reasons cited in claim 3.
Regarding claim 13, the claim is interpreted and rejected for the reasons cited in claim 4.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Meng in view of Clarke et al. (US 20170048815).

Regarding claim 8, Meng discloses wherein the network traffic was sent from an originating device to an intervening device ( user device 12 has added the geographic metadata and sealed it with the electronic data, it transmits the package to network 12 for transmission to destination device 16; [0040]),
wherein the network traffic, including the added geographic restriction information, is received from the intervening device (If the current node is in a permissible location the router checks to see if the next network node is within permissible geographic limits 114. Once the validity of the next node in the transmission path is confirmed, the data is transmitted; [0047]).
Meng does not expressly disclose wherein the geographic restriction information has been added to the network traffic by the intervening device based on an analysis, by the intervening device, of payload information associated with the network traffic.
In an analogous art, Clarke discloses wherein the geographic restriction information has been added to the network traffic by the intervening device based on an analysis, by the intervening device, of payload information associated with the network traffic (the location 120 of host 110 is in China, the location 160 of host 115 is in the United States, and the location 130 is in Russia. The source IP address of the packet 420 may be translated (e.g., with a geoiplookup tool) to "CN," and the destination IP address may be translated to "US." The value of CN may be encoded as a hexadecimal value of [0x43 0x4E], and the value of US may be encoded as [0x55 0x53]. The resulting NSH Type 1 header metadata would be: ##STR00001## ; [0033]).


Regarding claim 17, the claim is interpreted and rejected for the reasons cited in claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alexe et al. (US 20160125067), “ENTITY RESOLUTION BETWEEN DATASETS.”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413